


 

Exhibit 10.14

 

INVESTMENT MANAGEMENT AGREEMENT

 

 

THIS AGREEMENT, originally made the 31st day of August, 1992, by and between IVY
FUNDS, INC., f.k.a. Waddell & Reed Funds, Inc. (hereinafter called
“Corporation”), and Waddell & Reed Investment Management Company, and assigned
by Waddell & Reed Investment Management Company on June 30, 2003 to Ivy
Investment Management Company (hereinafter called “IICO”), f.k.a. Waddell & Reed
Ivy Investment Company, and hereby amended and restated and effective
November 16, 2005,

 

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

                                                I.              In General

 

                                                                IICO agrees to
act as investment adviser to the Corporation with respect to the investment of
its assets and in general to supervise the investments of each series of the
Corporation as set forth in Exhibit A, and as amended from time to time, subject
at all times to the direction and control of the Board of Directors of the
Corporation, all as more fully set forth herein.

 

                                                II.            Duties of IICO
with respect to investment of assets of the Corporation

 

                                                                A.  IICO shall
regularly provide investment advice to the Corporation and shall, subject to the
succeeding provisions of this section, continuously supervise the investment and
reinvestment of cash, securities or other property comprising the assets of the
investment portfolios of the Corporation; and in furtherance thereof, IICO
shall:

 

                                                                               
1.  obtain and evaluate pertinent information about significant developments and
economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or one or more of the portfolios of the
Corporation, and whether concerning the individual companies whose securities
are included in one or more of the Corporation’s portfolios or the industries in
which they engage, or with respect to securities which IICO considers desirable
for inclusion in one or more of the Corporation’s portfolios;

 

                                                                               
2.  furnish continuously an investment program for each of the portfolios of the
Corporation;

 

                                                                               
3.  determine what securities shall be purchased or sold by the Corporation;

 

 

--------------------------------------------------------------------------------


 

                                                                               
4.  take, on behalf of the Corporation, all actions which appear to IICO
necessary to carry into effect such investment programs and supervisory
functions as aforesaid, including the placing of purchase and sale orders.

 

                                                                B.  IICO shall
make appropriate and regular reports to the Board of Directors of the
Corporation on the actions it takes pursuant to Section II.A. above.  Any
investment programs furnished by IICO under this section, or any supervisory
function taken hereunder by IICO shall at all times conform to and be in
accordance with any requirements imposed by:

 

                                                                               
1.  the provisions of the Investment Company Act of 1940 and any rules or
regulations in force thereunder;

 

                                                                               
2.  any other applicable provision of law;

 

                                                                               
3.  the provisions of the Articles of Incorporation of the Corporation as
amended from time to time;

 

                                                                               
4.  the provisions of the Bylaws of the Corporation as amended from time to
time;

 

                                                                               
5.  the terms of the registration statement of the Corporation, as amended from
time to time, under the Securities Act of 1933 and the Investment Company Act of
1940.

 

                                                                C.  Any
investment programs furnished by IICO under this section or any supervisory
functions taken hereunder by IICO shall at all times be subject to any
directions of the Board of Directors of the Corporation, its Executive
Committee, or any committee or officer of the Corporation acting pursuant to
authority given by the Board of Directors.

 

                                                III.           Allocation of
Expenses

 

                                                                The expenses of
the Corporation and the expenses of IICO in performing its functions under this
Agreement shall be divided into two classes, to wit:  (i) those expenses which
will be paid in full by IICO as set forth in subparagraph “A” hereof, and
(ii) those expenses which will be paid in full by the Corporation, as set forth
in subparagraph “B” hereof.

 

                                                                A.  With respect
to the duties of IICO under Section II above, it shall pay in full, except as to
the brokerage and research services acquired through the allocation of
commissions as provided in Section IV hereinafter, for (a) the salaries and
employment benefits of all employees of IICO who are engaged in providing these
advisory services; (b) adequate office space and suitable office equipment for
such employees; and (c) all telephone

 

 

2

--------------------------------------------------------------------------------


 

and communications costs relating to such functions.  In addition, IICO shall
pay the fees and expenses of all directors of the Corporation who are employees
of IICO or an affiliated corporation and the salaries and employment benefits of
all officers of the Corporation who are affiliated persons of IICO.

 

                                                                B. The
Corporation shall pay in full for all of its expenses which are not listed above
(other than those assumed by IICO or one of its affiliates in its capacity as
principal underwriter of the shares of the Corporation, as Shareholder Servicing
Agent or as Accounting Services Agent for the Corporation), including (a) the
costs of preparing and printing prospectuses and reports to shareholders of the
Corporation, including mailing costs; (b) the costs of printing all proxy
statements and all other costs and expenses of meetings of shareholders of the
Corporation (unless the Corporation and IICO shall otherwise agree);
(c) interest, taxes, brokerage commissions and premiums on fidelity and other
insurance; (d) audit fees and expenses of independent accountants and legal fees
and expenses of attorneys, but not of attorneys who are employees of IICO or an
affiliated company; (e) fees and expenses of its directors not affiliated with
Waddell & Reed, Inc.; (f) custodian fees and expenses; (g) fees payable by the
Corporation under the Securities Act of 1933, the Investment Company Act of
1940, and the securities or “Blue-Sky” laws of any jurisdiction; (h) fees and
assessments of the Investment Company Institute or any successor organization;
(i) such nonrecurring or extraordinary expenses as may arise, including
litigation affecting the Corporation, and any indemnification by the Corporation
of its officers, directors, employees and agents with respect thereto; (j) the
costs and expenses provided for in any Shareholder Servicing Agreement or
Accounting Services Agreement, including amendments thereto, contemplated by
subsection C of this Section III.  In the event that any of the foregoing shall,
in the first instance, be paid by IICO, the Corporation shall pay the same to
IICO on presentation of a statement with respect thereto.

 

                                                                C.  IICO or an
affiliate of IICO, may also act as (i) transfer agent or shareholder servicing
agent of the Corporation and/or as (ii) accounting services agent of the
Corporation if at the time in question there is a separate agreement,
“Shareholder Servicing Agreement” and/or “Accounting Services Agreement,”
covering such functions between the Corporation and IICO, or such affiliate. 
The corporation, whether IICO, or its affiliate, which is the party to either
such Agreement with the Corporation is referred to as the “Agent.”  Each such
Agreement shall provide in substance that it shall go into effect, or be
amended, or a new agreement covering the same topics between the Corporation and
the Agent may be entered into, only if the terms of such Agreement, such
amendment or such new agreement have been approved by the Board of Directors of
the Corporation, including the vote of a majority of the directors who are not
“interested persons” as defined in the Investment Company Act of 1940, of either
party to the Agreement, such amendment or such new agreement (considering IICO
to be such a party even if at the time in question the Agent is an affiliate of
IICO), cast in person at a meeting called for the purpose of voting on such
approval.  Such a vote is referred to as a “disinterested director” vote.  Each
such Agreement shall also provide in substance for its continuance, unless
terminated, for a specified period which shall not exceed two years from the
date of its execution and from year to year thereafter only if such continuance
is specifically approved at least annually by a disinterested director vote, and
that any disinterested director vote

 

 

3

--------------------------------------------------------------------------------


 

shall include a determination that (i) the Agreement, amendment, new agreement
or continuance in question is in the best interests of the Corporation and its
shareholders; (ii) the services to be performed under the Agreement, the
Agreement as amended, new agreement or agreement to be continued are services
required for the operation of the Corporation; (iii) the Agent can provide
services the nature and quality of which are at least equal to those provided by
others offering the same or similar services; and (iv) the fees for such
services are fair and reasonable in light of the usual and customary charges
made by others for services of the same nature and quality.  Any such Agreement
may also provide in substance that any disinterested director vote may be
conditioned on the favorable vote of the holders of a majority (as defined in or
under the Investment Company Act of 1940) of the outstanding shares of each
class or series of the Corporation.  Any such Agreement shall also provide in
substance that it may be terminated by the Agent at any time without penalty
upon giving the Corporation one hundred twenty (120) days’ written notice (which
notice may be waived by the Corporation) and may be terminated by the
Corporation at any time without penalty upon giving the Agent sixty (60) days’
written notice (which notice may be waived by the Agent), provided that such
termination by the Corporation shall be directed or approved by the vote of a
majority of the Board of Directors of the Corporation in office at the time or
by the vote of the holders of a majority (as defined in or under the Investment
Company Act of 1940) of the outstanding shares of each class or series of the
Corporation.

 

                                                IV.           Brokerage

 

                                                                (a)  IICO may
select brokers to effect the portfolio transactions of the Corporation on the
basis of its estimate of their ability to obtain, for reasonable and competitive
commissions, the best execution of particular and related portfolio
transactions.  For this purpose, “best execution” means prompt and reliable
execution at the most favorable price obtainable.  Such brokers may be selected
on the basis of all relevant factors including the execution capabilities
required by the transaction or transactions, the importance of speed,
efficiency, or confidentiality, and the willingness of the broker to provide
useful or desirable investment research and/or special execution services.  IICO
shall have no duty to seek advance competitive commission bids and may select
brokers based solely on its current knowledge of prevailing commission rates.

 

                                                                (b)  Subject to
the foregoing, IICO shall have discretion, in the interest of the Corporation,
to direct the execution of its portfolio transactions to brokers who provide
brokerage and/or research services (as such services are defined in
Section 28(e) of the Securities Exchange Act of 1934) for the Corporation and/or
other accounts for which IICO or one or more of its affiliates exercise
“investment discretion” (as that term is defined in Section 3(a)(35) of the
Securities Exchange Act of 1934); and in connection with such transactions, to
pay commission in excess of the amount another adequately qualified broker would
have charged if IICO determines, in good faith, that such commission is
reasonable in relation to the value of the brokerage and/or research services
provided by such broker, viewed in terms of either that particular transaction
or the overall responsibilities of IICO and its investment advisory affiliates
with respect to the accounts for which they exercise investment discretion.  In
reaching such determination, IICO will not be required to attempt to place a
specified dollar amount on the

 

 

4

--------------------------------------------------------------------------------


 

brokerage and/or research services provided by such broker; provided that IICO
shall be prepared to demonstrate that such determinations were made in good
faith, and that all commissions paid by the Corporation over a representative
period selected by its Board of Directors were reasonable in relation to the
benefits to the Corporation.

 

                                                V.            Compensation of
IICO

 

                                                                As compensation
in full for services rendered and for the facilities and personnel furnished
under sections I, II, and IV of this Agreement, the Corporation will pay to IICO
for each day the fees specified in Exhibit A hereto.

 

                                                                The amounts
payable to IICO shall be determined as of the close of business each day; shall,
except as set forth below, be based upon the value of net assets computed in
accordance with the Articles of Incorporation of the Corporation; and shall be
paid in arrears whenever requested by IICO.  In computing the value of the net
assets of the Corporation, there shall be excluded the amount owed to the
Corporation with respect to shares which have been sold but not yet paid to the
Corporation by Waddell & Reed, Inc.

 

                                                                Notwithstanding
the foregoing, if the laws, regulations or policies of any state in which shares
of the Corporation are qualified for sale limit the operation and management
expenses of the Corporation, IICO will refund to the Corporation the amount by
which such expenses exceed the lowest of such state limitations.

 

                                                VI.           Undertakings of
IICO; Liabilities

 

                                                                IICO shall give
to the Corporation the benefit of its best judgment, efforts and facilities in
rendering advisory services hereunder.

 

                                                                IICO shall at
all times be guided by and be subject to the Corporation’s investment policies,
the provisions of its Articles of Incorporation and Bylaws as each shall from
time to time be amended, and to the decision and determination of the
Corporation’s Board of Directors.

 

                                                                This Agreement
shall be performed in accordance with the requirements of the Investment Company
Act of 1940, the Investment Advisers Act of 1940, the Securities Act of 1933,
and the Securities Exchange Act of 1934, to the extent that the subject matter
of this Agreement is within the purview of such Acts.  Insofar as applicable to
IICO, as an investment adviser and affiliated person of the Corporation, IICO
shall comply with the provisions of the Investment Company Act of 1940, the
Investment Advisers Act of 1940 and the respective rules and regulations of the
Securities and Exchange Commission thereunder.

 

                                                                In the absence
of willful misfeasance, bad faith, gross negligence or reckless disregard of
obligations or duties hereunder on the part of IICO, it shall not be subject to
liability to the Corporation or to any stockholder of the Corporation for any
act or omission in

 

 

5

--------------------------------------------------------------------------------


 

the course of or connected with rendering services thereunder or for any losses
that may be sustained in the purchase, holding or sale of any security.

 

                                                VII.          Duration of this
Agreement

 

                                                                This Agreement
shall become effective at the start of business on the date hereof and shall
continue in effect, unless terminated as hereinafter provided, for a period of
one year and from year-to-year thereafter only if such continuance is
specifically approved at least annually by the Board of Directors, including the
vote of a majority of the directors who are not parties to this Agreement or
“interested persons” (as defined in the Investment Company Act of 1940) of any
such party, cast in person at a meeting called for the purpose of voting on such
approval, or by the vote of the holders of a majority (as so defined) of the
outstanding voting securities of each class or series of the Corporation and by
the vote of a majority of the directors who are not parties to this Agreement or
“interested persons” (as so defined) of any such party, cast in person at a
meeting called for the purpose of voting on such approval.

 

                                                VIII.        Termination

 

                                                                This Agreement
may be terminated by IICO at any time without penalty upon giving the
Corporation one hundred twenty (120) days’ written notice (which notice may be
waived by the Corporation) and may be terminated by the Corporation at any time
without penalty upon giving IICO sixty (60) days’ written notice (which notice
may be waived by IICO), provided that such termination by the Corporation shall
be directed or approved by the vote of a majority of the Board of Directors of
the Corporation in office at the time or by the vote of a majority (as defined
in the Investment Company Act of 1940) of the outstanding voting securities of
the Corporation.  This Agreement shall automatically terminate in the event of
its assignment, the term “assignment” for this purpose having the meaning
defined in Section 2(a)(4) of the Investment Company Act of 1940 and the
rules and regulations thereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be executed by their duly authorized officers and their corporate seal to be
hereunto affixed, all as of the day and year first above written.

 

(Seal)

 

IVY FUNDS, INC.

 

 

 

 

 

 

By:

/s/Kristen A. Richards

 

 

 

Kristen A. Richards

 

 

 

Vice President

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

By:

/s/Megan E. Bray

 

 

 

 

Megan E. Bray

 

 

 

 

Assistant Secretary

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

(Seal)

 

IVY INVESTMENT

 

 

MANAGEMENT COMPANY

 

 

 

 

 

 

By:

/s/Henry J. Herrmann

 

 

 

Henry J. Herrmann

 

 

 

President

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

By:

/s/Wendy J. Hills

 

 

 

 

Wendy Hills

 

 

 

 

Secretary

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A TO INVESTMENT MANAGEMENT AGREEMENT

 

IVY FUNDS, INC.

 

FEE SCHEDULES

 

A cash fee computed each day on net asset value for each Fund at the annual
rates listed below*:

 

Effective June 30, 1999:

 

Asset Strategy Fund

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 

High Income Fund

Net Assets

 

Fee

Up to $500 million

 

0.625% of net assets

Over $500 million and up to $1 billion

 

0.60% of net assets

Over $1 billion and up to $1.5 billion

 

0.55% of net assets

Over $1.5 billion

 

0.50% of net assets

 

Limited-Term Bond Fund

Net Assets

 

Fee

Up to $500 million

 

0.50% of net assets

Over $500 million and up to $1 billion

 

0.45% of net assets

Over $1 billion and up to $1.5 billion

 

0.40% of net assets

Over $1.5 billion

 

0.35% of net assets


 


MUNICIPAL BOND FUND

Net Assets

 

Fee

Up to $500 million

 

0.525% of net assets

Over $500 million and up to $1 billion

 

0.50% of net assets

Over $1 billion and up to $1.5 billion

 

0.45% of net assets

Over $1.5 billion

 

0.40% of net assets

 

 

8

--------------------------------------------------------------------------------


 

Science and Technology Fund

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Small Cap Growth Fund

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Approved May 17, 2000:

 


CAPITAL APPRECIATION FUND

Net Assets

 

Fee

Up to $1 billion

 

0.65% of net assets

Over $1 billion and up to $2 billion

 

0.60% of net assets

Over $2 billion and up to $3 billion

 

0.55% of net assets

Over $3 billion

 

0.50% of net assets

 


LARGE CAP GROWTH FUND

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion

 

0.55% of net assets

 


MID CAP GROWTH FUND

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 


MONEY MARKET FUND

A cash fee computed each day on net asset value for the Fund at the annual rate
of 0.40% of net assets.

 

 

9

--------------------------------------------------------------------------------


 

Approved 11/16/05:

 

Energy Fund

Net Assets

 

Fee

Up to $1 billion

 

0.85% of net assets

Over $1 billion and up to $2 billion

 

0.83% of net assets

Over $2 billion and up to $3 billion

 

0.80% of net assets

Over $3 billion

 

0.76% of net assets

 

Effective 10/1/07:

 

Core Equity Fund

Net Assets

 

Fee

Up to $1 billion

 

0.70% of net assets

Over $1 billion and up to $2 billion

 

0.65% of net assets

Over $2 billion and up to $3 billion

 

0.60% of net assets

Over $3 billion and up to $5 billion

 

0.55% of net assets

Over $5 billion and up to $6 billion

 

0.525% of net assets

Over $6 billion

 

0.50% of net assets

--------------------------------------------------------------------------------

*If a Fund’s net assets are less than $25 million, IICO has agreed to
voluntarily waive the management fee, subject to its right to change or modify
this waiver.

 

 

10

--------------------------------------------------------------------------------

 
